                   Case 7:19-cr-00772-KMK Document 23 Filed 11/1::3/1~ !-'age            J.   u,   .L




                                      CALHOUN        &   LAWRENCE, LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET
                                                     SUITE 504
                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN , 111•                                                                               1914) 946-5900
KERRY A. LAWRENCE••
                                                                                                   FAX (914) 946-5906
REBECCA R . BROWN••
                                               November 13, 2019
 •ALSO ADMITTE.D IN VA & DC
.. ALSO ADMITTED IN CT




        BYECF
        Honorable Kenneth M. Karas
        United States District Judge
        United States Courthouse
        300 Quarropas Street
        White Plains, NY 10601

                 Re:      United States v. Nestor Ajenes Martinez-Palma
                          19 Cr. 772 (KMK)

        Dear Judge Karas:

                I am the attorney for Nestor Ajenes Martinez-Palma, a defendant in the above-referenced
        matter, appointed pursuant to the Criminal Justice Act. I write requesting that the Court appoint~
        my associate, Rebecca Brown, to be compensated nunc pro tune for work as early as September
        16, 2019, and to continue to assisting me in this case, including reviewing the discovery that the
        Government has produced, engaging in legal research and drafting motions, if necessary, along
        with meeting with the defendant.

                I am seeking authorization for Ms. Brown to work up to 50 hours on this matter. At the~
        conclusion of this case, she will submit a voucher subject to Court approval. I am asking that
        Ms. Brown be approved at a rate of $110/hour, which is a rate typical for associates with her
        level of experience.

              If the foregoing meets with the Court's approval, then I respectfully request that Your
        Honor "So Order" this letter.

                 Thank you for your consideration in this matter.

                                               Respectfully submitted,

                                               ~A.
                                               Kerry A. Lawrence

        /kvm
